Citation Nr: 1129223	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right great toe hallux valgus.

2.  Entitlement to an evaluation in excess of 10 percent for left great toe hallux valgus.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, lumbar spine.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2009, the appellant was scheduled to testify before a Veterans Law Judge (VLJ), seated at the RO.  He withdrew his request prior to the hearing and did not request that it be rescheduled. 

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim is not separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's TDIU claim was reasonably raised by the record, including in the August 2006 and March 2009 VA examinations.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The TDIU claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's right great toe hallux valgus is manifested by residuals of surgery with resection of the metatarsal head and essentially no movement either active or passive. 

2.  The Veteran's left great toe hallux valgus is manifested by residuals of surgery with resection of the metatarsal head and essentially a normal appearance and few problems.

3.  The Veteran's degenerative changes, lumbar spine have not been manifested by limitations of forward flexion of the thoracolumbar spine, or any limitation in the range of motion (ROM) of the thoracolumbar spine.  There has been no evidence of muscle spasm, or guarding and no evidence of incapacating episodes or neurological symptoms associated with the lumbar spine disability.


CONCLUSIONS OF LAW

1.  At all times during the claim/appeal period, the criteria for a rating in excess of 10 percent for right great toe hallux valgus are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, DC 5280 (2010). 

2.  At all times during the claim/appeal period, the criteria for a rating in excess of 10 percent for left great toe hallux valgus are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, DC 5280 (2010). 

3.  At any time during the claim/appeal period, the criteria for a rating in excess of 10 percent for degenerative changes, lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).

.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in February 2006.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim and to provide testimony; although, he withdrew his Travel Board hearing request prior to his scheduled hearing.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the February 2006 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional notice was provided subsequently by a February 2009 letter.  Although the February 2009 notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in April 2009, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations including VA examinations in August 2006, and March 2009 during the appeal period.  The examinations are adequate for rating purposes because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.
The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected right and left great toes, hallux valgus and lumbar spine disorders warrants higher disability ratings.   

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

a). Increased Ratings for Left and Right hallux valgus

The Veteran contends that he is entitled to increased disability ratings for his left and right hallux valgus.  As the treatment records, complaints, and rating criteria are similar for both the left foot and right foot hallux valgus, the Board will address the disabilities together in the following analysis.

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several disabilities listed in this portion of the rating schedule are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 and 5282, while other disabilities are rated the same regardless of whether the disability present is unilateral or bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Still, other disabilities are given one rating if the condition is unilateral and a different rating if the condition is bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278. 

The RO rated the Veteran's left and right hallux valgus, under Diagnostic Code 5280 for hallux valgus, unilateral.  Under that regulatory provision a 10 percent rating is warranted either for hallux valgus, operated with resection of the metatarsal head; or, for severe hallux valgus, if equivalent to amputation of the great too.  The 10 percent rating is the maximum allowable rating under this Code.  38 C.F.R. § 4.71a.

As the Veteran is already receiving the maximum rating for the right and left hallux valgus, under Code 5280, the Board must consider other potentially applicable Codes that allow for a higher rating.  The Board notes that consideration under Codes 5277, weak foot, bilateral; 5279, metatarsalgia, anterior; 5281, hallux rigidus; and, 5282, hammertoes, would serve no greater benefit to the veteran as the maximum rating allowed under these Codes is also 10 percent rating. 38 C.F.R. § 4.71a, Codes 5277, 5279, 5281, 5282.

Higher ratings for disabilities of the feet are available under Diagnostic Codes 5276, flatfeet, acquired; 5278, claw foot (pes cavus), acquired; 5283, tarsal or metatarsal bones, malunion of, or, nonunion of; and, 5284, foot, injuries, other.  

The Board notes that in the March 2009 VA examination, it was noted that the Veteran did not have a history of trauma to the feet.  Evidence of malunion or non union of the tarsal or metatarsal bones; pes cavus, or acquired flatfeet were not noted by examination.  Therefore the Board finds that these Diagnostic Codes for the feet are not applicable in this instance.

The Veteran was afforded a VA examination in August 2006.  The Veteran reported that he was not employed, and had last worked in 1997 as a car salesman.  The Veteran reported that it was, "hard to walk if I have been active the day before." He reported three surgeries of the right great toe.  The last being in 2004.  He also reported surgery of the left great toe but has had little problem with it.   

Examination revealed that the right great toe was significantly shorter than the left great toe with widening at the base of the toe, although not in a bunion like effect.  There were well healed scars not bound and nonsymptomatic over the 1st distal metacarpal and metatarsophalangeal (MTP) joint, right.  There was no movement at all in active or passive fashion.  The left great toe was essentially normal appearing with normal motion, and normal surgical scars.  There were no disfiguring scars of either foot.  X-rays revealed prior surgeries to the medial aspect of the left and right metatarsal heads.  There was evidence of effusion procedure of the 1st MTP joint, right, and evidence of prior inflammatory process or degenerative changes, over the 1st metatarsal joint space, right.  Post surgical changes of the 1st metatarsal head, left was compatible with a bunionectomy.  There were also mild degenerative changes on the base of the 1st metatarsal, left.  The diagnoses were;

1.   Right hallux valgus, SP multiple surgeries with severe posttraumatic and post operative DJD 1st MTP joint, right, with frozen 1st MTP joint and chronic painful motion.  Increased pain with repetition and decreased endurance and strength secondary to pain.  No history of spontaneous flare-ups ups.

2.   Left hallux valgus, SP surgical repair with mild posttraumatic DJD, left foot with painful motion.  No loss of motion left foot or MTP joint on initial or repetitive motion.  There was increased pain with repetition without loss of strength or endurance.  No history of spontaneous flare-ups ups.

The Veteran was afforded a VA examination in March 2009.  He reported that his right great toe hallux valgus, condition had worsened since the last examination.  He reported foot surgery and hospitalization in 2008 for the right great toe and currently reported severe pain associated with walking.  He used rest, Tylenol and ibuprofen for partial relief.  Regarding the left great toe hallux valgus he reported that the condition had remained the same since the previous examination.  He still had occasional pain.  There was no history of trauma, or neoplasm, for the left and right great toes.  There was a history of pain, swelling, stiffness, fatigue, weakness, and lack of endurance, but no heat, or redness regarding the right toe.  

There was a history of pain regarding the left toe; but, no swelling, heat, redness, stiffness, fatigue, weakness, or lack of endurance.  There was no incapacitating episodes or flare-ups of either toe.

Examination of the left great toe revealed no painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing.  There was a 5 degree angle of the left great toe with painless full range of motion of the 1st MTP joint.    
Examination of the right great toe revealed no painful motion, instability, weakness, or abnormal weightbearing.  There was evidence of swelling, tenderness, edema and ankylosis of the 1st metatarsal area and MTP joint.  There was no evidence of skin or vascular abnormalities; malunion or nonunion of the tarsal or metatarsal bones; muscle atrophy, or foot deformity of either foot.  

The impression was prior surgeries to the medial aspect of the head of the 1st metatarsal, bilaterally; evidence of a fusion process, 1st MTP on right but solid bone was not demonstrated across the joint space; postsurgical change 1st metatarsal head, left, compatible with a buniectomy with mild degenerative change base of 1st metatarsal, left.  

The examiner noted that the veteran was not employed.  The effect on his social activities of the service connected conditions was mild for chores, recreation, and travel; moderate for shopping; preventing him from participating in sports and exercise; and had no effect on feeding, bathing, dressing, toiletry, grooming, or driving.

The file contains Social Security Administration (SSA) determination records received in January 2006.  (It was noted that SSA benefits were denied.)  These include a June 2001 medical evaluation which notes among other conditions chronic lumbosacral back pain and bilateral bunion surgeries.  The examiner opined that regarding the veteran's ability to do future work activities that he should be able to do activities of daily living as well as a desk type position.

Although the Veteran maintains that he suffers from progressively worse pain as a result of his service connected right and left hallux valgus, he is currently rated at the highest evaluation allowed for each foot under the rating criteria.   The Board finds that the currently-assigned rating has been consistent throughout the appeal period. Thus, no separate periods of different ratings are in order.

The Board has considered whether there are any other possibly applicable diagnostic codes available regarding the Veteran's right and left hallux valgus. The Veteran's hallux valgus is not manifested by flatfeet, claw foot, tarsal or metatarsal bone malunion or nonunion or other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283, or 5284.  Nor are the disabilities of either the right or left great toe the functional equivalent of amputation,, such that a 30 percent rating under Diagnostic Coder 5171.  Therefore, no other diagnostic codes are applicable to the Veteran's right and left hallux valgus.

Although there is evidence of painful motion and other functional limitations, the Board finds that the disability of either tow does not more closely approximate the next higher rating, which could only be to treat the disability as more closely approximating amputation.  There is no support in the record for a finding of functional amputation.  The Veteran still has some use and balance based on his great toes.  Therefore no rating above 10 percent is warranted based on pain or functional limitation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

In light of the evidence, the Board finds there is a preponderance of the evidence against the Veteran's increased rating claim for right and left, hallux valgus, SP surgery and the appeals must be denied.

b). Increased Rating for Lumbar Spine Degenerative Changes

Diagnostic Code 5003, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

A 20 percent evaluation is provided with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is provided with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under the general Rating Formula for Diseases and Injuries of the Spine, the following ratings are warranted, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 40 percent evaluation is provided with forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 20 percent evaluation is provided with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is provided with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

 Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

In a January 2006 Providence Alaska Medical Center initial physical therapy report the Veteran reported chronic low back pain with recent exacerbation of symptoms.  He complained of lumbar paraspinal and sacral symptoms which were inconsistent from day to day.  The examiner noted the Veteran stood with level shoulders and iliac crest.  Minimal lumbar lordosis was noted in standing.  He did not demonstrate any hesitancy in transitional movements.  Range of motion testing revealed flexion was fingertips to floor with minimal increase in symptoms; extension was limited to about 25 degrees with slight increase in lumbar pain; side bend right and left was fingertips to the knees with increase in lateral stretch. Strength of the lower extremities was 5/5; sensations were intact to light touch to the lower extremity dermatomes; deep tendon reflexes were 1+ bilaterally.  The impression was possible degenerative disk disease lower lumbar spine.

The Veteran was afforded a VA examination in August 2006.  He reported that he was no longer employed, and he had last worked in 1997 as a car salesman.  The Veteran reported that it was, "hard to walk if I have been active the day before." He reported chronic lumbar spine pain and pain in the posterior aspect of the upper legs bilaterally.  

Examination revealed that the Veteran's lumbar spine range of motion (ROM) was full with 95 degrees of anterior flexion; 30 degrees of extension and rotation; and, 35 degrees of lateral flexion.  He reported pain at the end of the ROM and with repetitive motion.  There was no change in the ROM as measured with repetitive motion.  There was no decrease in strength or endurance of the lumbar spine with repetitive motion.  Neurologically, deep tendon reflexes were 2+ and equal.  Gait, stance, and balance were normal.  Sensations were intact to light touch throughout the lower extremities.   X-rays revealed spondylosis of the lumbar spine especially in the lower lumbar spine and mild degenerative changes of articulation of the lower lumbar spine.  The diagnosis was degenerative arthritis, multiple levels, lumbar spine with painful motion and increased pain with repetition.  There was no loss of motion, decreased endurance, or strength with repetition and no history of spontaneous flare-ups.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that his condition had worsened since the last examination.  He currently had a few episode of back pain a month.  He denied any back surgery, hospitalization, or spontaneous flare-ups.  The back pain did not radiate.  He reported the back pain to be 10/10 on a scale of 10.  He used Tylenol and ibuprofen for pain with reportedly good results.  There was no history of trauma, neoplasm, or hospitalization for the lumbar back.  There was no history of fatigue, weakness, spasms, or incapacitating episodes or flare-ups.  There was no numbness, weakness, or bowel/bladder incontinence, parasthesias, leg or foot weakness, fatigue, weakness, spasms.  He used no assistive devices and was able to walk 1-3 miles.

Examination revealed a normal posture and gait.  There was no abnormal spinal curvature.  Thoracolumbar spine ROM was 90 degrees of flexion; 30 degrees of extension, rotation; and, lateral flexion.  There was no objective evidence of pain during motion, or following repetitive motion, nor were there any additional limitations after repetition.   X-rays revealed height of vertebrae was preserved and alignment was good.  There was mild scoliotic curve with convexity to the right; mild degenerative changes to the articulation of L3-4, L4-5, and L5-S1.  Pars and pedicles were intact.  No associated DDD was demonstrated.  The diagnoses were spondylosis, lumbar spine; and, mild degenerative changes articulation lower lumbar spine.  

The Veteran was no longer employed, and he had last worked as a car salesman.  The examiner noted that the veteran's lumbar spine disorder did not affect his usual occupation as he was not employed.  His lumbar condition did not affect his usual daily activities except for mild effect on exercise, and sports.

As noted, the file contains SSA determination records received in January 2006.  An attached June 2001 medical evaluation noted chronic lumbosacral back pain.  The evaluation noted that regarding the Veteran's ability to do future work activities that he should be able to do activities of daily living as well as a desk type position.

The Veteran does not have a compensable limitation of forward flexion of the thoracolumbar spine, and he has a full range of motion of the thoracolumbar spine.  Nor does he exhibit muscle spasm or guarding resulting in an abnormal gait or spinal contour.   Additionally, he has not reported any incapacitating episodes in the past 12 months or during the entire appeal period for that matter; thus, a higher rating under the formula for rating IVDS is not warranted.  Finally as no neurological symptoms have been associated with the lumbar spine disorder no separate neurological disorders are warranted.  

Although the Veteran maintains that he suffers from progressively worse pain as a result of his service connected lumbar spine disorder, he is currently rated at the highest evaluation warranted in the absence of limitation of forward flexion of the thoracolumbar spine, limitation of the range of motion of the thoracolumbar spine, and absence of muscle spasm or guarding resulting in an abnormal gait or spinal contour.  As noted previously, the rating criteria for the thoracic spine is determined with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease 
 
Reviewing the evidence of record, the Board finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's low back disorder for the entire appeal period.  The objective medical evidence contains no indication that the Veteran's thoracic spine disorder currently is manifested by limitation of forward flexion of the thoracolumbar spine, limitation of the range of motion of the thoracolumbar spine, or muscle spasm or guarding resulting in an abnormal gait or spinal contour.  The record does not contain evidence of any pain on flare-ups, abnormal movement, fatigability, incoordination, or any other such factors to the extent required for a rating greater than 10 percent disabling. 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Because evidence satisfying the criteria for an increased rating for a thoracic spine disorder is not of record, the preponderance of the evidence is against the Veteran's claim for an increased evaluation.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Considerations

In denying the claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right and left hallux valgus and lumbar spine conditions are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

In addition, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right and left hallux valgus and lumbar spine conditions (albeit he has had 4 right toe surgeries over the years).  It does not appear from the record that he has ever been hospitalized post service for his lumbar spine condition.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  There is nothing in the record which suggests that the Veteran's right and left hallux valgus and lumbar spine conditions have markedly impacted his ability to perform gainful employment.  At his March 2009 VA examination he reported that he suffered from constant right and left hallux valgus and lumbar back pain.  However, examination of the right great toe revealed no painful motion, instability, weakness, or abnormal weightbearing.  Examination of the left great toe revealed no painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing with painless full ROM of the 1st MTP joint.  Examination of the thoracolumbar spine revealed no objective painful motion with full ROM of the thoracolumbar spine.  He had no additional limitations with repetitive use and no additional fatigue, incoordination, lack of endurance or pain.  He had no incapacitating episodes or flare-ups of either the right and left hallux valgus or the lumbar spine conditions.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board has considered all facets of the Veteran's bilateral SP hallux valgus and lumbar disorder in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected hallux valgus and lumbar disorder.  In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The rating criteria for hallux valgus and the lumbar spine disorder describe the Veteran's disability levels and symptomatology and thus his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for right great toe hallux valgus is denied.

Entitlement to an evaluation in excess of 10 percent for left great toe hallux valgus is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative changes, lumbar spine is denied.


REMAND

The Veteran currently is service-connected for right great toe hallux valgus, left great toe hallux valgus, and degenerative changes of the lumbar spine each evaluated as 10 percent disabling.  The Veteran's combined rating is currently 30 percent.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2010).

In August 2006 and March 2009 VA examinations the Veteran noted that he was no longer employed, and he had last worked in 1997 as a car salesman.    The issue of whether or not the Veteran is unemployable due to his service connected disabilities has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  The Board finds that a VA examination is necessary to address the extent to which the Veteran's service connected disabilities affect his ability to obtain and maintain substantially gainful employment.  The RO should also determine whether the Veteran is currently working.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must first review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159.

2.  The RO/AMC should contact the Veteran to determine if he is currently employed.  A determination of his current employment status must be made and entered into the claims file.

3.  After the above is accomplished, the AMC/RO should schedule the Veteran for a VA examination.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.   All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disabilities on his ability to work. 

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disabilities, without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  Following any other indicated development, the RO/AMC should readjudicate the claim and determine if it may be granted.   If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


Department of Veterans Affairs


